Citation Nr: 1523320	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-25 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA facility on August 23, 2012.    


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from March 1988 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 determination from the Department of Veterans Affairs (VA) Medical Center (MC) in Columbus, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to reimbursement for unauthorized medical expenses for treatment he received at Mt. Carmel Hospital on August 23, 2012.  However, prior to a decision being made on the merits, the Board has determined that a remand for further development is necessary.  

The evidence that has been associated with the file is missing information necessary for a proper determination to be made.  For instance, the evidence does not show that at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  There is evidence in VBMS that the Veteran was previously being treated at the VAMC in Little Rock, Arkansas.  However, the date of the last treatment record is from April 2007.  It also appears as though the Veteran has relocated to Ohio.  

Additionally, there is no evidence in the file that the Veteran is financially liable to the provider of emergency treatment for that treatment.  The file contains treatment notes from Mt. Carmel, but there are no copies of bills from such treatment.  Further, the Veteran contends that some bills were paid by VA but not others.  All bills should be associated with the file, as well as evidence of bills paid by VA as well as those that were denied payment.  

Additionally, there is no evidence that the Veteran has no coverage under a health plan.  This should be determined, as it has been shown that the Veteran was employed at the time of his emergency.  

Lastly, since the emergency happened at work, there must be evidence associated with the file that the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must undertake the necessary development to determine the following:  

a.  At the time the emergency treatment was furnished, was the Veteran enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment?  

b.  Is the Veteran financially liable to the provider of emergency treatment for that treatment?  Copies of all bills submitted should be included in the file, to include any bills and receipts that have both been paid by the VAMC and bills that were denied payments.  

c.  Whether the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment? 

d.  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, has the claimant exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider?  

2.  After the development requested above is completed, the VAMC should reconsider the claim.  If any determination is adverse, a supplemental statement of the case must be provided to the appellant and she must be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




